DETAILED ACTION
Claims 35, 38 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the prior art provides various compositions and methods for making electrospun fibers comprising encapsulated agents, the Examiner finds that the instant method of producing electrospun fibers is novel and non-obvious. Mauck et al. (US 2012/0093717, for example, .teaches microfibers having active agent microspheres loaded therein. However, the main distinction is that the process of making the microfiber according to Mauck requires mixing together the polymer solution and microspheres and electrospinning that mixture. There is no motivation or suggestion that would lead one to modify Mauck’s method to separate out the microspheres from the polymer solution, load them into a second cartridge and separately print them into/onto the electrospun polymer fiber made from the polymer solution.  It is also noted that Mauck does not specifically contemplate “3D printing” as a means of fabricating the scaffold but rather electrospinning which appears to be distinct in nature from one another as the instant specification defines 3D printing as “various additive manufacturing processes for fabricating 3D objects via layer-by-layer deposition of materials”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611